EXHIBIT 10.8
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
This Confidential Memorandum of Terms
 
Is being issued by:
Spotlight Innovation
("Company")
____________________
 

Nevada   46-0549098 State of Register   I.R.S. Employer Identification Number

________________________________


6750 Westown Pkwy Suite200-226
West Des Moines, IA 50266
515-274-9087
___________________
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
1

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
This is an all or none offer to sell securities of Spotlight Innovation, Inc.
(Formerly: American Exploration Corp.), (the "Company") to Investor(s),
(together, the "Parties"), signifying their agreement to these terms by
executing copies of this Memorandum of Terms (the "MOT"). Should the full
offering not be committed to within 7 business days of the Company execution
date, this MOT will be null and void. This Memorandum of Terms is conditional on
obtaining appropriate legal opinions and signing of completed offering documents
("Closing Documents" as described in Section II). Full offering acceptance will
be followed by appropriate offering documents and other agreements between the
Parties.


THE OFFER AND SALE OF THE CONVERTIBLE PREFERRED SHARES AND WARRANTS ("UNITS")
DESCRIBED HEREIN ARE NOT BEING ISSUED UNDER A REGISTRATION THROUGH THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THROUGH REGISTRATION WITH ANY STATE'S
SECURITIES ACTS, BUT ARE BEING ISSUED IN RELIANCE UPON AVAILABLE EXEMPTIONS FROM
SUCH ACTS' REGISTRATION REQUIREMENTS. UNITS PURCHASED HEREUNDER MAY BE SUBJECT
TO CERTAIN RESTRICTIONS ON SALE, TRANSFER, HYPOTHECATION OR OTHERWISE. THESE
UNITS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE SECURITIES COMMISSION, AND NO SUCH COMMISSION HAS PASSED
UPON OR ENDORSED THE MERITS OF THESE UNITS OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THIS
MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO
PURCHASE IN ANY JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT
AUTHORIZED. CHANGES IN INFORMATION OCCURRING AFTER THE DATE OF THIS MEMORANDUM
ARE NOT NECESSARILY REFLECTED HEREIN. PURCHASE OF THESE UNITS INVOLVES A HIGH
DEGREE OF RISK.


US NOTICE: Any dissemination of these terms to the general public, distribution
within the borders of the United States of America, distribution to United
States citizens abroad, or to other funding or investment sources could void any
exemptions for Private Placement status under US Securities Law and is therefore
prohibited. The Company and Investor(s) agree that no public announcements or
dissemination of any information to any source other than the Company, the
Advisor, the Intermediary or the Investor(s), will be made without first
obtaining an opinion from legal counsel attesting that such announcement or
dissemination will not void the private placement exemption or violate
Regulation D, Section 4(2) or Section 5 of the Securities Acts of the U.S.
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
2

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Section I. Investment Assumptions & Definitions
 
1.1. Investment Assumptions
 

Company:
Spotlight Innovation
Public Market: OTC Symbol: STLT Cusip#: 849207105 Pre-Money Valuation:
$13,442,754 Share Consolidation Necessary: See Section 4.10.

 
1.2. Additional Assumptions
 
1. If any consolidation or split of shares is contemplated by this agreement,
the terms, prices and amounts listed herein are to be considered post share
adjustment.
 
2. Class of Security and Series of Security shall be defined in terms of their
Share Attributes, and unless specified as a Series of a Class of Share, shall
encompass the whole Class of Securities.


1.3. Definitions
 
Advisor: The Advisor to this offering is Catwalk Capital, LLC.


Breakout: Those periods wherein cash transfer from the Company Account to the
Working Account following attainment of all requirements for such Breakout is
occurring.


Company Account: That account, which is managed by the Intermediary, in the name
of the Company, where Investor(s) undertaking value is credited at Close.


Close: That action and statement by the Intermediary which formally puts the
investment into full effect.


Corporate Undertaking: That letter to the Intermediary stating that the Company
has delivered all necessary documents and taken all necessary corporate actions
and requesting that the Intermediary close the transaction.


Intermediary: That institution responsible for closing, managing, monitoring and
delivering the Cash Breakouts through the Account Management Agreement ("AMA").


Investor(s): Refers to any and all purchasers of this offering.
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
3

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Investment Term: That period from the executed USA to 1 year following the
exercise of the last Warrant by the last investor.


Offering Documents: The Unit Subscription Agreement ("USA"), detailing the sale
of securities, the Account Management Agreement ("AMA"), the Company Compliance
Agreement ("CCA") detailing the lien against the Super voting Preferred to be
issued to the Company insiders and any additional agreements necessary to
complete the transaction. The AMA details the instructions for the Intermediary
to manage the distribution of assets and monitor the milestones and
requirements.


Unit: That combination of Convertible Preferred Shares (Convertible to Common
Shares) and Warrants to purchase additional Common Shares which encompass the
securities of the transaction.


Use of Proceeds: That capital inflow and outflow which includes the utilization
of the capital from this offering to create valuation.


Use of Proceeds: That financial model shown in Exhibit D which itemizes the
company cash flow values such cash flows and generates the terms for this
Agreement.


Warrant: Each Warrant guarantees the holder the right to purchase 1 share of
pre-registered common stock at a set price. Each Series of Warrants is to be
purchased at those prices set forth in Column 5 of Figure 2. Each Unit will
carry that number of warrants at each Warrant Series as detailed in Column 4 of
Figure 5.


Workout: That period where each Breakout is delivered from the Company Account
to the Company Working Account. Workouts assess deliverable Breakout Cash as per
Market metrics as described in Section III.6. The Intermediary will monitor and
account for those requirements necessary to calculate the release amounts during
each Workout. A Workout is a maximum 30 calendar day, minimum 20 day market
trading period.


Working Account: That domestic US, unrestricted, account, designated by the
Company, for cash to be distributed from the Company Account by the
Intermediary.


Workout Period: A Workout Period is a maximum of 30 days. If the Workout is not
fully delivered during the current Breakout Period, additional Workout Periods,
each of 30 days, would be employed. A Workout Period may be as short as 1
trading day.
 

Ref #: «Equity_Cusip_»    CONFIDENTIAL  

 
 
4

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Section II. Investment
 
2.1. Offer Terms
 
This is an "All or None" offer to sell securities through a private placement of
capital into Units of Convertible Preferred Shares (Convertible into Common
Shares at the rate established in Figure 1.) and Warrants for common shares of
the Company. This private placement will rely upon the US Securities Act of 1933
Sections 3(b) or 4(2) for its structure and on Regulation D for its exemption
from registration. An S-1 registration or registrations to register the shares
of this offering must be completed by the Company. The Preferred Shares shall
have those attributes as described in Exhibit B. The underlying common shares
shall have those rights and privileges as are described in the Company Bylaws.


Figure 1. (Offering Unit Structure)
 
[stlt_ex108001.jpg]

Notes:
1.
Assumes current outstanding common for first 12 Breakouts. Discussion with
counsel is advised.

2.
Each Warrant carries the right to purchase 1 registered common share. Warrants
will be divided up into separate warrant classes A-AJ and are described in
Section 2.2, figures 2-3.

3.
Includes all equity, including the VAM (described in Section 4.10.1), warrants
and assumes no sales of shares by Investors.

 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
5

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Figure 2. Per Unit Breakdown
 
[stlt_ex108002.jpg]
 

Ref #: «Equity_Cusip_»    CONFIDENTIAL  

 
 
6

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
2.2. Warrant Funding
 
The Use of Proceeds of any cash obtained from the exercise of these warrants
will meet the requirements of Section 4.9. Individual Investor(s) Warrant Rights
will be detailed in the USA. Underlying Common Shares of the Warrants must be
registered and/or free trading prior to release of capital to the Company. The
Company will include all of the underlying common shares of the warrants in a
registration prior to Month 24 following closing. Warrant exercise is at the
discretion of the Investor(s). The warrant exercise shall take place through the
Intermediary. The warrant exercise process will be detailed in the AMA. Warrants
expire 60 months following Breakout #36 if not exercised.


Figure 3. (Total Warrant Cash Payments)
 
[stlt_ex108003.jpg]
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
7

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
2.3. Management Issuances
 
2.3.1. Value Added Model
 
The management team of the Company, as determined by the Advisor, will be issued
a Value Added Model (“VAM”) as shown in Figure 4. Each series of VAM must be
preceded by the fulfillment of the completed Milestone, Breakout and/or warrant
series exercise for that VAM disbursement period as detailed in Figure 4. Such
bonus pool will be divided according to any Company incentive stock plan or
management bonus plan approved by the Investor(s), and reported to the market.
Bonus amounts will be paid quarterly as follows:


Figure 4. (Value Added Model)
 
[stlt_ex108004.jpg]

 
2.3.2. Super Voting Control Shares
 
The management team of the Company will be issued 500,000 shares of super voting
preferred shares. The Attributes of these shares may be found in Exhibit C.
These shares will be deposited with the Company Compliance Attorney for use in
the Company Compliance Agreement.
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
8

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Section III. Investment Close
 
3.2.1. Closing Documents
 
Prior to undertaking completion, the Due Diligence and Closing Agenda items must
be completed ("Closing Agenda" shall be completed following full commitment of a
Memorandum of Terms.). The Closing Agenda may include the following items, but
may include additional items as Investor(s) or Company counsel calls for:


Offering Documents:
Memorandum of Terms (the "MOT")
Unit Subscription Agreement (the "USA")
Account Management Agreement (the "AMA")
Company Compliance Agreement (the "CCA")
Approved Management VAM
Account Documentation
Corporate Resolutions
Corporate Undertaking
Attorney Opinion on Corporate Acceptance and Undertaking
Copies of Share Certificates and Opinion Letters


3.2.2. Intermediary
 
The Company shall open a Company Account at an Intermediary of Investor(s)
choosing (the "Company Account"). The Intermediary shall be a licensed financial
institution capable and experienced in managing this transaction. The Company
Account will be credited with the purchase value from each Investor's cash
undertaking.


3.2.2 Share Deposit
 
The Company shall cause the share certificates for the Preferred Convertible
Shares and the warrants to be issued in the names of the Investor(s). Such
certificates would be delivered to the Intermediary for safekeeping.


3.2.3. The Close
 
Following all required compliance items and final due diligence checks, the
Intermediary will officially close the transaction by formally crediting the
Investor(s) undertaking(s) to the Company Account and crediting the Unit
certificates to the account(s) of the Investor(s). Upon completion of such
action, the Intermediary will begin acting on the instructions present in the
AMA.


3.3. Registration:
 
Ninety (90) days following Close, the Company will perform a Registration of
that number of common shares underlying the Preferred Series A as described in
Figure 1 "Common to Register", see note 1, to cover at a minimum, the first 6
Breakouts. Additional Registrations to cover the remaining underlying common
will later be filed to provide continuity to the Breakout Schedule found in
Section 3.4 Figure 5.
 

Ref #: «Equity_Cusip_»     CONFIDENTIAL  

 
 
9

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
3.4. Cash Breakouts
 
The total invested cash release is divided into that number of cash Breakouts as
described in Figure 1, (“Breakouts”). Once those requirements detailed in
Section 2 and Section 3-3.3 have been accomplished, apportioned "Breakouts" of
cash from the Company Account would begin according to the Breakout requirements
as described in Section 3.4-8.


Figure 5. (Breakout Detail)
 
[stlt_ex108005.jpg]
 
(All Invested Amounts would be subject to deductions of account management and
Investor(s) expenses (Including legal, accounting, account management, wire,
transfer and bank fees) and payments prior to transfer from the Company's
capital account to their working funds account. Any transfers of capital would
have wire and or check costs and fees deducted from them. These transfer fees
may vary depending on the size and destination of the transfer.)


3.4.1. Breakout Period
 
Each Breakout will comprise any amount of time necessary to meet the
requirements set in Section 3.5. Breakouts must always be delivered in numerical
order.
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
10

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
3.4.2. Breakout Start
 
These items must be accomplished prior to Breakout start:
 
1.  
Completed Registration on the Breakout Shares

2.  
Conversion of the Preferred Shares to freely traded Common Shares

3.  
Common Shares are electronically deposited with Intermediary

4.  
Previous Breakout has completed

5.  
Company is in compliance with all instruments

6.  
Company is not notified of any non-compliance with applicable securities
regulations



3.5. Breakout Market Metric Requirements:
 
3.5.1. Public Share Market Reality
 
Market Reality is defined by the market through: volume of shares traded (bought
and sold), and, the price of the trades. The more volume at any price, the more
that price level becomes “Reality”. Trading volume at or above the Trade Price
Minimum, as detailed in Figure 6, {the "Release Volume"), details the cumulative
trading volume for each Breakout release.


3.5.2. Trade Price Minimum
 
Trade Price Minimum is the lowest price that volume will be counted against the
Release Volume in each Breakout.


Figure 6. (Market Metric Requirements)
 
[stlt_ex108006.jpg]

3.6. Breakout/Workouts
 
3.6.1. Workout Periods
 
Each Breakout may be divided up into 1 or more cash Workouts to divide the
accounting periods into 30 calendar day, (Minimum 20 trading day), periods
called "Workouts". Any Breakout will continue through as many Workout periods as
is necessary to fulfill the Workout Accounting. Each successive Workout will
begin as soon as the previous Workout time is up, or the Release Volume has been
met.
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
11

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
3.6.2. Workout Accounting
 
Breakout Cash Workout metrics will be accounted as follows:


(Accountable Volume = Total Trading Volume above Minimum Bid Price)
Accountable Volume X 25% = Available Uncovered Shares
Available Uncovered Shares ÷ Breakout Common Shares = Share Release %
Share Release % X Breakout Cash Amount = Workout Release Cash


So if given the following theoretical parameters the release for a theoretical
Workout Period would be as follows:


Figure 7. (Theoretical Workout for Breakout 1)
 
[stlt_ex108007.jpg]
3.6.3. Breakout Completion
 
Intermediary will perform the Workout Accounting to identify the amount of cash
to deliver in any Workout. When the cash value for any Breakout has been
delivered, the Breakout is deemed completed. The next Breakout would start the
next trading day.


3.7. Adjustment for Trade Pricing In Excess of Trade Price
 
3.7.1. Adjustment for Bid pricing greater than Breakout minimum Bid price
 
In the event the Trade Prices for the 30 day Workout Period, defined as where
the cumulative 10 day Weighted Average Trade Price (the "WATP"), is greater than
130% of the Breakout Trade Price, as described in Section 3.5. Figure 6, the
WATP will reduce the Breakout volume metric requirement, as described in Figure
6, and replace the calculation for the Breakout Common Shares used in Section
3.6.2.from the original "Breakout Common Shares" as shown in Figure 5, as
follows:


Breakout Cash Amount ÷ WATP = Breakout Common Shares


This Breakout Common Share metric adjustment does not impact the actual shares
already purchased by the Investor(s), which will remain at their original amount
as described in Section 3.4. Figure 5.


3.7.2. Adjustment for pricing less than Breakout Trade Price
 
Should the Company wish to adjust any given Breakout Trade Price metric to a
lower level, the Company may offer the Investor(s) additional shares. Such
shares would be issued as restricted shares and added to the next registration.
Should the Investor(s) accept the additional shares as a Price Adjustment, the
Intermediary will be instructed to recalculate the Breakout release based on the
lower price as the metric. The Investor(s) are under no obligation to accept any
offer of shares, or, to reduce the Trade Price.


3.7.3. Price Adjustment Steps
 
1. Company determines pricing for the Breakout
2. Advisor recalculates Breakout metrics for the Breakout utilizing the new
Trade Price
3. Amendment to the Original USA and AMA signed by all parties
4. Amendment delivered to Intermediary to adjust current instructions
 

Ref #: «Equity_Cusip_»    CONFIDENTIAL  

 
 
12

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
3.7.4. Price Adjustment Caveats
 
1. No Investor shall control more than 4.9% of the company's common shares at
any given time. Breakouts in excess of this 4.9% would require special
permission of the Investor(s).
2. Price Adjustment Shares will be issued in the Intermediaries name
electronically, or, in Certificate form and held until registered.
3. Investor(s) do not have to accept the Price Adjustment and may wait until
corporate developments fuel the share valuation.
4. Should the Price Adjustment be requested in the last 6 Breakouts, a
registration must be completed prior to such utilization to provide free trading
shares.
5. Price Adjustments will be calculated upon receipt by the Intermediary of the
adjusting shares back to the beginning of the current Breakout.


3.7.5. Price Adjustment Increases Volume Metric
 
Any downward adjustment of the Breakouts Trade Price will simultaneously adjust
the Volume metric upwards. The Advisor will calculate the volume metric
adjustment and the adjusted volume metric will replace the metric described in
figure 7 for that Breakout only.


3.8. Breakout Cash Flow Waterfall
 
Expending any Cash transferred from the Company Account to the Working Account
will be prioritized in the following order:
 
i.
Expenses, Fees and cash holdback payable

ii.
Public and Investor(s) Relations as described in the Use of Proceeds

iii.
Debt Service

iv.
Use of Proceeds

  
Section IV. Management


4.1. Use of Proceeds (UOP)
 
The Company will adhere to the Use of Proceeds set forth in Exhibit D. The
Company agrees not to use funds from this offering for any purpose not listed in
the Use of Proceeds ("UOP") without previous approval in writing from the
Advisor. Company further agrees that any significant deviance from this UOP,
will be approved in writing by the Investor(s), through the Advisor, prior to
such deviation. The Advisor will be the sole arbiter of the significance of the
deviation. The Company understands that any such deviation from the UOP may
alter the valuation metrics used to evaluate the risk of this offer and increase
the risk metrics beyond what the Investors are agreeing to bear. Nothing in this
document would restrict the Company from utilizing funds not included in the
UOP, or received from a separate offering previously approved by the
Investor(s), for purposes as the Company sees fit.


4.2. Communications & Control
 
4.2.1. Non-Contact
 
The Company will ensure that its officers, directors, employees, affiliates and
consultants agree not to communicate directly with the Investor(s) at any time.
Any verbal communications to the Investor(s) may entail unintentional
dissemination of inside non-public information, material representations, or,
material disclosures, and, must therefore be avoided.


4.2.2. Advisor Role
 
The Company understands that the Investor(s) have retained Catwalk Capital, LLC,
(the "Advisor") as their Purchase Advisor to perform Due Diligence, opine on the
investment opportunity and monitor the investment process. All communications
with the Investor(s), or, Intermediary, shall be conducted through the Advisor.
Any discussion of items needed, document delivery or general questions would be
directed to Advisor. Any additions or modifications which may be requested or
suggested by the Company, must be provided in writing to the Advisor who will
communicate such requests to the Investor(s) and Intermediary for their
approval.
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
13

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
4.2.3. Quarterly Report to Advisor
 
The management of the Company agrees to provide a written report to the Advisor
quarterly. This Milestone report will include the Milestones identified in the
design of the Use of Proceeds. The report will discuss the Company’s achievement
of any milestones and/or its progress towards achievement of milestones. These
reports should be delivered no later than 10 days following the filing of the
Company’s quarterly, or, annual financials. If the Company is not yet fully
reporting, these reports will be due 10 days following the completion of the
Company’s quarterly or annual financial statement review.


4.3. Expenses and Fees
 
4.3.1. Company Expenses
 
During the Investment Term, the Company will bear all expenses for the
preparation, negotiation and management of this offering including, but not
limited to: document creation, due diligence management, escrow, accounts,
registrations, filings, professional fees, document processing, account
management services and wire and bank fees.


4.3.2. Investor(s) Expenses
 
During the Investment Term, the Investors will bear their own expenses for
investigating this offering and its merits, risks and potential.


4.3.3. Cash Holdback
 
During the Investment Term, the Intermediary will hold back portions of the
deliverable capital to cover any expenses and/or fees which may be billable to
the Investors or, the Intermediary during the course of the Offering. These
expenses are outlined in Figure 3 and Figure 5. Any cash Holdback is
non-refundable.


4.3.4. Intermediary Account Fees
 
During the Investment Term, the Intermediary will charge monthly and annual fees
for the Account maintenance. Intermediary will also charge fees for share
deposit, transfer, cash transfers and accounting statements. Bank and wire fees
are subject to change.


4.4. Break Up Following Close
 
The Company understands that:
 
1. 
Following Close, there shall be no ability for either the Company or the
Investor(s) torescind or cancel the transaction without mutual written agreement
of all parties.

2. 
Any Breakup following Close will require a negotiated Breakup settlement between
theparties. The Company understands that the Investors are not operating
jointly, and assuch, each Investor may agree or disagree with such settlement
proposal. The Companyrepresents that there is no previously negotiated Breakup
Agreement.

3. 
Should a negotiated Breakup of the transaction occur following closing, any
suchagreement must provide an allotment to cover costs and expenses of the
Advisor andIntermediary.

4. 
The Investor(s) are under no obligation to agree to any such Breakup offer
unless satisfiedwith the terms of such Breakup settlement.

5. 
The Company may not cancel or Breakup the investment by delay or refusal to
providedocumentation.

6. 
Any public dissemination or filing of documents stating that the transaction has
beenbroken up or cancelled without a mutually agreed Breakup must be considered
as amaterial untrue statement and would subject the Company to potential
regulatory actions.

7. 
Any Breakup Settlement Agreement will not be considered as complete until all
itemsnecessary to complete such Agreement have been accomplished including
shareissuance, registration, delivery of shares to Intermediary and any other
items called forin the Settlement Agreement.

 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
14

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
4.5. Compliance by Company
 
At close, the Company shall deposit 500,000 super voting Preferred Shares
Described in Exhibit C with an attorney of the Advisors and Company's choosing
under an escrow and compliance agreement (the "Company Compliance Agreement" or
the "CCA"). The escrow will be accompanied by stock powers for transfer of the
super voting shares to the Compliance Attorney in the event the Compliance
Attorney is forced to compel the Company to act should any of the following
circumstances described in Section 4.5.1 and/or 4.5.2 below continue unresolved
and the Compliance Attorney is forced to take those actions described in this
Section 4.5.3 below:


During the Investment Term, the Company understands that:
 
4.5.1.
 Should the Company be out of compliance with any of the following:

 
 
a.
Failure to file a Registration with the US Securities Exchange Commission
("SEC"), covering the shares described in Section 2.1, within 6 months of the
Closing.

 
b.
Failure to file continuing registrations to register any remaining common shares
attached to the Units or warrants to this offering, or;

 
c. 
Failure to provide proper documents to deposit certificates attached to
thisoffering, or;

 
d. 
Failure to provide legal opinions for shares attached to this offering, or;

 
e.
Failure of the Company to communicate with the Advisor to provide quarterly
reports, resolve issues and maintain communications, or;

 
f. 
Failure to maintain compliance with requirements set in this MOT, the USA or
AMA, or;

 
g. 
Failure to be a going concern by the filing of a petition for bankruptcy,
eithervoluntarily or involuntarily, or, by the ceasing of business activity, or;

 
h.
Failure to meet the requirements and representations of this MOT or any of the
subsections thereof, or;

 
4.5.2.
  Should the Company Institute any of the following:

 

 
a. 
Cancellation of certificates attached to this offering without the permission
ofthe Investor(s), or;

 
b. 
Institution of any suits to force a Breakup, or;

 
c. 
Filing of any documents, statements, or, issuance of any press releases stating
that thetransaction is canceled or dissolved when in fact it is not, or;

 
d.
Filing of any disclosure notifications or dissemination of any press release
stating that there is a negotiated settlement unless and until all deliveries
necessary to make such settlement effective have been made, then;

 
4.5.3.
Immediately upon discovery of an instance of non-compliance, the
Compliance Attorney shall demand the Company come into compliance within 30 days
of receiving Notice. During the 30 day Notice Period, the Company must
communicate a plan to the Investor(s), through the Advisor with Notification to
the Compliance Attorney, to rectify such non-Compliant situation. If the
Investors have not agreed to such plan, or issued an extension to the Company,
during the Notice Period, with notice to the Compliance Attorney of same, the
Compliance Attorney shall:

 

 
a. 
Transfer the Super Voting Shares to the Compliance Attorney, who may then;

 
b. 
Institute a shareholder vote to:

 
i. 
Force compliance through shareholder directives, or:

 
ii. 
Call for a Shareholder vote to replace management should management
beobstructionist or if the actions of management continue to leave theCompany
out of compliance, or:

 
iii.
Bring additional management or replace management as necessary to puta plan in
place to force compliance.

 
c. 
Once compliance is reestablished, the Super Voting Shares will be transferred
tothe then Board of Directors in percentage proportion to the number of board
seats.The new holders will be required to produce additional stock powers prior
tothis transference to reestablish the CAA escrow.

 
d. 
Any legal expenses in addition to the original Company Compliance Agreementsetup
will be charged to, and be paid by, the Company.

 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
15

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
4.5.4.
Notice Provisions
 
Initial Notice must be delivered, to the Company, Advisor and the Compliance
Attorney, through a certified letter addressed to the addresses contained in the
Compliance Agreement. Following initial Notice, electronic communication may be
utilized. Upon certification of delivery, the Compliance Attorney will start the
30 day clock.

 
4.6. Negative Covenants
 
4.6.1. Dilutive Issuances
 
During the Investment Term, the Company must obtain prior written approval of
the Investor(s), through the Advisor, for any issuance of shares of any class of
securities by the Company for any reason. The Advisor will be the sole arbiter
of the impact of any issuance to the valuation of the Company and the offering
contemplated herein. The Company must inform and communicate with the Advisor
the terms, conditions and covenants of any such issuance and await acceptance
individually by the Investor(s).


4.6.2. Share Consolidations
 
During the Investment Term, the Company is restricted from performing any
consolidation of its capital structure without the express written approval of
any Investor(s) who have subscribed to this Memorandum of Terms.


4.6.3. Restricted Capital Activities
 
During the Investment Term, the Company agrees not to: engage with, or, support,
either monetarily, through the use of company resources, or, through public
message, any of the activities described below:


i. Pornography or Prostitution
ii. Human Embryo Abortion or Abortive Support
iii. Child Labor (According to the United Nations-International Labor
Organizations, 1976 Minimum Age Convention No.138)
iv. Support for Terrorist or Hate Groups either monetarily or by gift of
resources
v. Human Trafficking and human slavery
vi. Social or Religious opinions which may be contentious or harm the Company
image
vii. Supplying of Weapons in contravention of US and/or International law
viii. Monetary gift, donation or payment which would suppress or prohibit the
free exercise of rights of any person or group due to ethnic, religious, racial,
sexual or political viewpoints or to support persons or groups in their pursuit
of such suppression of other groups


4.6.4. Disposition of Assets
 
During the Investment Term, the Company agrees not to perform any sale, merger,
divestiture, bankruptcy or spin-off which would consist of 5% or more of the
underlying assets (Including Intellectual Property), revenue sources, or, future
revenue stream, unless prior written approval has first been obtained from the
Advisor.
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
16

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
4.6.5. UOP Restrictions
 
During the Investment Term, the Company agrees not to use funds from this
offering for any of the following items unless previously agreed to and/or
included in the Use of Proceeds referred to in Exhibit D of this Memorandum of
Terms:


a. Leasing vehicles, aircraft or boats for senior management's or consultant's
personal use
b. Legal or G&A not related to corporate operations, public company listing or
those items contained in the Closing Documents, or, this Agreement
c. Loans to management, shareholders or non-owned entities
d. Settlement of legal liabilities
e. Severance package or past due salary payments
f. Payment of license fee's, royalties or any billing which will ultimately be
paid to management, directors, their heirs, family, trusts, estates or
businesses.


4.6.6. Share Attributes
 
At no time during the Investment Term, without the written consent, or,
affirmative vote of the Investor(s) who have subscribed to this offering, the
Corporation shall not, either directly or indirectly, affect the powers,
preferences, or special rights, of any class of stock or security described in
this Agreement.


4.7. Affirmative Covenants
 
The company will be in compliance with the following items during the Investment
Term. If such items are out of compliance, the company agrees it will not have
access to the funds in their account and may be subject to the CCA, until the
compliance issue is remedied or a workaround is mutually agreed to with the
Advisor.


4.7.1. Company will at all times during the Investment Term, maintain corporate
compliance with applicable jurisdictional regulations.


4.7.2. Company will at all times during the Investment Term, provide and
maintain full corporate authority evidenced by:
 
a. Certificate of good standing or proof of corporate compliance with state
authority.
b. Corporate undertaking secured by a corporate resolution authorizing the
issuance of the shares and acceptance of the offering documents. Such
resolutionmust be suitable to the Intermediary for purposes of share deposit.
c. Proper filings of corporate capital Structure alterations such as 14C
securities filings, state filings and shareholder votes if required by state
regulations orcorporate bylaws.


4.7.3. Company will at all times during the Investment Term, report their
audited financials to the proper governmental regulatory agency so as to
maintain fully reporting status.


4.7.4. Company will at all times during the Investment Term, be publicly traded
on an exchange acceptable to the Investor(s), or would upgrade to such exchange
as required.


4.7.5. Company will at all times during the Investment Term, adhere to the Use
of Proceeds model as set forth in Exhibit D. Any deviance from this UOP schedule
must be discussed with the Advisor, prior to such deviation. If the deviance is
to be a permanent change, the Advisor will need to obtain the Investors approval
of such change to the Use of Proceeds in writing.
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
17

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
4.8. Offering Controls
 
4.8.1. Funds Management
 
An Account Management Agreement ("AMA") will be established which will manage
the pre-closing, closing and post-closing administration of this offering. The
Intermediary will obtain capital commitments from the Investor(s). The Company
shall deliver the Unit securities to Intermediary (Preferred Shares and Warrant
Certificates). At close, the Company Account will be credited with the Investors
undertakings. Preferred Shares and Warrants would be credited to Investor(s)
accounts. The AMA will take over the operation of the investment and the sale
will be deemed closed. The AMA will manage the Breakouts.


4.8.2. Share Management
 
The shares of Preferred and the Warrants shall be held in safekeeping by the
Intermediary. Following the Close and the Registration(s) covering the
Breakout(s), and prior to each Breakout, the Intermediary will request a
conversion, from the Company, of the Investor(s) Preferred Shares, into Common
Shares. Once the Intermediary receives those Common Shares electronically, it
will begin tracking Workout Accounting, as described in Section 3.6.2., and,
upon meeting the Breakout Market Metric’s as established in Section 3.5, release
each Breakout to the Working Account.


4.9. Confidentiality
 
The Company will keep this and other investment documents confidential in their
entirety and will not disclose either the documents or the terms thereof to any
party which is not a party to this investment until such time as the offering is
Closed. At which time, the Company will limit its disclosure to any public
filings which must be made to maintain compliance with applicable Securities
regulations. Any filing, press release or public disclosure related to this
offering, will be approved by the Advisor prior to any such action.


4.10. Milestones and Action Items
 
4.10.1. The Company plans to accomplish the following items prior to closing:
 
 
i.
Issuance of Preferred Shares A & C

     
4.10.2. The Company plans to accomplish the following items prior to Breakout 1:
(These are in addition to other compliance items listed in this document)
 
 
i.
Completion of Bridge Funding.

 
ii.
Adjustment of Series A Preferred Certificate of Designation to amend: (a.) the
redemption value from $73.44 to $78.80 per share, (b.) removal of all language
which would consolidate the Series A Preferred Shares or alter the conversion
rate at which the Series A Preferred Shares convert into common shares due to
any consolidation of the common shares.

 
ii.
Registration on the underlying shares for Breakouts 1-3.



4.10.3. The Company plans to accomplish the following items within the given
time frames:

 
i. 
An Investment Bank, acceptable to Investors, would be retained by theCompany no
later than Month 18 following Registration acceptance. TheInvestment Bank would
provide the following:

1. Retail investor support
2. Analyst coverage support
3. Uplisting strategy & support
4. Aid in secondary offering structure
5. Aid in Acquisitions and or Mergers
6. Management acquisition, strategy & support
7. Deal optics improvement
8. Road show support
9. Industry research coverage and strategy
10. Sarbanes Oxley strategy and transparency increase
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
18

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 

 
ii. 
The Company will make application to a higher exchange acceptable to
theInvestors as soon as the common share market price allows such a listing to
beobtained, but at latest by month 30.

 
iii.
If, at any time, following 18 months after the close of this offering, the
market price of the common shares is less than $5.00 per share, the board will
approve and then present for shareholder approval an authorization to perform a
share consolidation sufficient to allow the market price to meet or exceed $5.00
per share.

 
iv.
If during the period comprising 60 months following the close of this offering,
the price of the common shares in the market is greater than $30 per share, the
board shall approve and present to the shareholders an authorization for the
company to perform a forward split of the shares such that the market price is
maintained at or near the $20 per share basis.



4.11. Registration
 
4.11.1. Mandatory Registration Requirements
 
The Company shall prepare and file with the SEC a Registration Statement, or,
statements, covering those underlying common shares listed in Column 2 Row 4 of
Figure 1, on Form S-1 or, on such other form as is available. Such initial
registration or, registrations will commence within 90 days of the close of this
offering.
 
4.11.2. Additional Registration Provision
 
The Company shall amend the Registration Statement, or, file new Registration(s)
in succession, so as to cover all underlying common shares of the Preferred and
Warrants. Such additional registrations or amendments will be filed by the
Company 120 days or more prior to the expected Breakouts that the underlying
common shares are included within.


4.12. Piggyback Rights
 
At any time during the investment term where a business combination,
divestiture, spin-off, share issuance or sale, the Company will first obtain the
written consent, or, affirmative vote of the Investor(s) who have subscribed to
this offering. Any rights granted in this Agreement shall inure to and become
enforceable in any agreement related to such business combination, divestiture,
spin-off, share issuance or sale.


4.13. First Rights
 
The Investor(s) through the Advisor shall have First Rights to invest through
equity in any: business or business combination entity which is formed from,
comprised in any percentage of, or significantly benefitting from the assets,
strategies, intellectual property, sales streams or management of the Company
(the "Combination Entity"), for a period of 5 years following the end of the
Investment Term. The Company, or the Combination Entity, shall notify Advisor in
writing, and await the affirmative written permission of the Advisor, prior to
entering into any agreement which falls within the description of this section
4.13. The Advisor shall have the right to invest in the Combination Entity using
its proprietary investment model on terms similar to the terms of this
Agreement. The Company may make an offer to the Investor(s) and Advisor, to buy
their right of first refusal. The Investor(s) and Advisor may accept or deny any
Company offer. Any investment made by the Investors(s) through the Advisor will
have the following parameters:
 

 
i.
No more than 45% dilution in the Convertible Preferred Round

 
ii.
No more than 55% full dilution with warrant exercise

 
iii.
Registration required

 
iv.
Use of Proceeds model to be developed by Advisor

 
v.
VAM issued to management for performance

 
vi.
Compliance controls in place

 
vii.
Combination Entity will be required to become public through either an IPO or a
direct listing

 
viii.
Combination Entity will be required to maintain a fully reporting status at all
times, whether public or private

 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
19

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Section V. Acceptance of Terms
 
By issuing this Memorandum of Terms, the Company signifies that it will enter
into such offer with the Investor(s). This is an offer to sell securities under
these terms by the Company to the Investor(s).


This Memorandum of Terms is good for acceptance for 7 business days after the
signature Date located on the signature line for the Company below. If at that
time, the Advisor has not received signatures, this Memorandum of Terms would
become invalid. Upon full commitment of capital, these terms will be implemented
into the offering documents (The Unit Subscription Agreement ("USA") and the
corresponding Account Management Agreement ("AMA")).


By signature below, the Investor signifies their intent to subscribe to that
number of Units for such amount as is detailed in the name block. Nothing in
this document or in the location of signatures signifies any pooling of interest
or common share sales agreement. The Investor(s) represent(s) that they are
purchasing for their own account and not for the account of others and not with
a view to redistribute such securities. Further, each Investor(s) certify and
herby represent that they are an "Accredited Investor" as defined in the US
Securities Act of 1933 under Regulation D, Rule 501 (a copy of which is included
in Exhibit G.).
 
Spotlight Innovation, Inc.
Cris Grunewald
Date: 06.09.2014
     
6750 West Town Pkwy, Ste-226
West Des
Moines, IA 50266
Signature [stlt_ex108008.jpg]
 

 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
20

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Exhibit A
Capital Structure
 
[stlt_ex108009.jpg]
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
21

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
[stlt_ex108010.jpg]
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
22

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Exhibit B
Preferred Share Attributes
 
[stlt_ex108011.jpg]
 

Ref #: «Equity_Cusip_»     CONFIDENTIAL  

 
 
23

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
[stlt_ex108012.jpg]
 

Ref #: «Equity_Cusip_»      CONFIDENTIAL  

 
 
24

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
[stlt_ex108013.jpg]
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
25

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Exhibit C
Supervoting Preferred Share Attributes
 
[stlt_ex108014.jpg]
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
26

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Exhibit D
Use of Proceeds
(Attached as a pdf “AEXP UOP Close”)
 
 
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
27

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Exhibit E
(Intentionally Omitted)
 
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
 
28

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Exhibit F
Corporate Resolution for this Offer
 
 

Ref #: «Equity_Cusip_»     CONFIDENTIAL  

 
 
29

--------------------------------------------------------------------------------

 
 
Memorandum of Terms Delivery No: 01
Memorandum of Terms Identification No: MOT 849207105 STLT
 
Exhibit G
US Securities Act of 1933, Regulation D, Rule 501


Rule 501 -- Definitions and Terms Used in Regulation D


As used in Regulation D, the following terms shall have the meaning indicated:


A. Accredited investor. Accredited investor shall mean any person who comes
within any of the following categories, or who the issuer reasonably believes
comes within any of the following categories, at the time of the sale of the
securities to that person:


1. Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;


2. Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;


3. Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;


4. Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;


5. Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000;


6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;


7. Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) and


8. Any entity in which all of the equity owners are accredited investors
 

Ref #: «Equity_Cusip_»  CONFIDENTIAL  

 
30

--------------------------------------------------------------------------------